DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant as amended the claims to address the rejections under 35 U.S.C. 101 and 35 U.S.C. 112. Accordingly, the objections and rejections are withdrawn.
Applicant has further amended the independent claims to distinguish over the prior art by incorporating the criticality of the geolocation of the audio output device as the basis for providing the set of activities from which a selection is made to cause how the audio output is customized.
Allowable Subject Matter
While the closest prior art being Oide et al.  (U.S. Patent Application Publication 2019/0361666) and Pergament et al. (U.S. Patent Application Publication 2017/0251295) teaches determining, according to an activity, how an audio output device modifies the audio presented to a user, the prior art does not teach alone or in combination, nor would it be obvious, to use the geolocation of the audio output device as the basis for determining the set of activities to be provided at a user interface of a device coupled to the audio output device, as claimed by claims 1, 14 and 20 in combination with other limitations of the claims, thus providing an enhanced user interface at the coupled user device to allow selection from a selection set that is narrowed according to the geolocation of the audio output device, thereby allowing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715.  The examiner can normally be reached on M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DAVID SIEGEL/Examiner, Art Unit 2653        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653